Appeal Dismissed and Opinion Filed September 12, 2012




                                              In The
                                     Qrourt of Appeals
                          lliifth, 1!Hstrid of IDexas at IDallas
                                       No. 05-12-00469-CR
                                       No. 05-11-00470-CR


                               SERGIO H. AL VlDREZ, Appellant

                                                V.
                               THE STATE OF TEXAS, Appellee


                          On Appeal from the Criminal District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. F06-44688-H, F06-44689-H


                               MEMORANDUM OPINION
                     Before Chief Justice Wright and Justices Bridges and Myers

       Appellant has filed a motion to dismiss the appeals. Appellant's counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeals be DISMISSED and this

decision be certified below for observance. See TEX. R. APP. P. 42.2(a).

                                              PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
120469F. UOS